DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. US 2012/0319114 in view of Jian et al. CN 103824887 (original document and a machine-generated English translation thereof are used in rejection).
Regarding claim 1, Yamazaki teaches an array substrate (e.g., Fig. 1A (and/or Fig.1B, and/or Figs. 2A-2E, and/or Figs. 3A-3C), Fig. 7A), including: a base plate (e.g., 400, Fig. 1A, [61]), a buffer layer (e.g., 436, Fig. 1A, [61]), a semiconductor layer (e.g., 101 and/or 102, Fig. 1A, [61]), an insulation layer (e.g., 402, Fig. 1A, [61]) and a grid layer (e.g., 401, Fig. 1A, [61], Fig. 7A, [238]); 
the buffer layer being disposed on the base plate (e.g., Fig. 1A); 
the semiconductor layer being disposed on the buffer layer (e.g., Fig. 1A); 
the insulation layer covering the buffer layer and the semiconductor layer (e.g., Fig. 1A); and 
the grid layer being disposed on the insulation layer (e.g., Fig. 1A); 

Yamazaki does not explicitly teach the insulation layer including a first film layer and a second film layer; the first film layer covering the semiconductor layer and the buffer layer; the second film layer covering the first film layer; the grid layer being located on the second film layer; a density of the first film layer being greater than that of the second film layer; the charge carrier channel being connected with the first film layer.
Jian teaches the insulation layer (e.g., 334, Fig 4, translation, [43]) including a first film layer (e.g., 336, Fig 4, translation, [43]) and a second film layer (e.g., 335, Fig 4, translation, [43]); a density of the first film layer being greater than that of the second film layer (e.g., oxygen density; translation, [43]); the charge carrier channel being connected with the first film layer (e.g., Fig. 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Yamazaki to include the insulation layer including a first film layer and a second film layer; a density of the first film layer being greater than that of the second film layer; the charge carrier channel being connected with the first film layer as suggested by Jian for the purpose of supplying oxygen from the oxygen-rich first film layer in contact with the semiconductor layer to the semiconductor layer, thereby improving the device performance for example (e.g., Jian, translation, [7]). In this case, Yamazaki in view of Jian thus teaches the first film layer covering the semiconductor layer and 
Regarding claim 2, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 1 as discussed above.
Yamazaki in view of Jian does not explicitly teach wherein a thickness of the first film layer is between 100 Å-200 Å.  
Yamazaki in view of Jian, however, recognizes that the first and second layers 336 and 335 are formed by plasma enhanced chemical vapor deposition method and the deposition pressure and other parameters of the plasma enhanced chemical vapor deposition method can be selected according to actual needs, and are not particularly limited here (e.g., Jian, translation, [19], [44]). In other words, in Yamazaki in view of Jian, deposition pressure and parameters determining thicknesses of the first and second layers may be varied according to actual needs and thus result-effective variables for varying the device performance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the substrate of Yamazaki in view of Jian to have claimed thickness range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 3, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 1 as discussed above.
Yamazaki in view of Jian does not explicitly teach wherein a deposition rate of the first film layer is less than 15 Å/s.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the substrate of Yamazaki in view of Jian to have claimed thickness range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 4, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 1, wherein the first film layer includes a first silicon oxide film (e.g., Jian, translation, [43]).  
Regarding claim 5, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 1 as discussed above.
Yamazaki in view of Jian does not explicitly teach wherein a thickness of the second film layer is between 1200 Å-1500 Å.  
Yamazaki in view of Jian, however, recognizes that the first and second layers 336 and 335 are formed by plasma enhanced chemical vapor deposition method and the deposition pressure and other parameters of the plasma enhanced chemical vapor deposition method can be selected according to actual needs, and are not particularly limited here (e.g., Jian, translation, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the substrate of Yamazaki in view of Jian to have claimed thickness range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 6, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 1 as discussed above.
Yamazaki in view of Jian does not explicitly teach wherein a deposition rate of the second film layer is greater than or equal to 15 Å/s.  
Yamazaki in view of Jian, however, recognizes that the first and second layers 336 and 335 are formed by plasma enhanced chemical vapor deposition method and the deposition pressure and other parameters of the plasma enhanced chemical vapor deposition method can be selected according to actual needs, and are not particularly limited here (e.g., Jian, translation, [19], [44]). In other words, in Yamazaki in view of Jian, deposition pressure and parameters (e.g., deposition rate) for forming the first and second layers may be varied according to actual needs and thus result-effective variables for varying the device performance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the substrate of Yamazaki in view of Jian to have claimed thickness range through routine experimentation and optimization. MPEP 2144.05. 
Regarding claim 7, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 1, wherein the second film layer includes a second silicon oxide film (e.g., Jian, translation, [43]).  
Regarding claim 8, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 1 as discussed above.
Yamazaki in view of Jian does not explicitly teach wherein a thickness of the charge carrier channel is between 200 Å-500 Å.  
Yamazaki in view of Jian, however, recognizes that the semiconductor layer 101 and/or 102 including a channel formation region have a thickness greater than or equal to 5 nm and less than or equal to 30 nm (e.g., Yamazaki, translation, [96]), which overlaps the claimed thickness range.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the substrate of Yamazaki in view of Jian to have the claimed thickness range, since it has been held that where the criticality of the claimed range is not shown and the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05.
Regarding claim 9, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 1, wherein a material of the buffer layer includes silicon oxide (e.g., Yamazaki, 436, Fig. 1A, translation, [108]).
Yamazaki in view of Jian does not explicitly teach wherein a thickness of the buffer layer is between 2000 Å-3000 Å.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the substrate of Yamazaki in view of Jian to have the claimed thickness range, since it has been held that where the criticality of the claimed range is not shown and the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05.
Regarding claim 10, Yamazaki teaches a method for manufacturing an array substrate e.g., Figs. 2A-2E (Fig. 1A-1B, Figs. 3A-3C), Fig. 7A), wherein, including:  
10providing a base plate (e.g., 400, Fig. 2A, [61]), and depositing a buffer layer (e.g., 436, Fig. 2A, [61]) and a semiconductor layer (e.g., 191 being 101, Fig. 2A, Fig. 2B, [61]) on the base plate in turn; 
disposing a charge carrier channel (e.g., 192 being 102, Fig. 2A, Fig. 2B, [61], [11]) on the semiconductor layer; 
depositing an insulation layer (e.g., 402, Fig. 2C, [61]) on the semiconductor layer;
depositing a grid layer (e.g., 401, Fig. 2D, [61], Fig. 7A, [238]) on the insulation layer.  
Yamazaki does not explicitly teach depositing a first film layer on the semiconductor layer, which covers the semiconductor layer and the buffer layer; and depositing a second film layer on the first film layer, wherein a density of the first film layer is greater than that of the second film layer.
Jian teaches depositing an insulation layer (e.g., 334, Fig 4, translation, [43]) including a first film layer (e.g., 336, Fig 4, translation, [43]) and a second film layer (e.g., 335, Fig 4, 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Yamazaki to include the insulation layer including a first film layer and a second film layer; wherein a density of the first film layer is greater than that of the second film layer as suggested by Jian for the purpose of supplying oxygen from the oxygen-rich first film layer in contact with the semiconductor layer to the semiconductor layer, thereby improving the device performance for example (e.g., Jian, translation, [7]). In this case, Yamazaki in view of Jian thus teaches depositing a first film layer on the semiconductor layer, which covers the semiconductor layer and the buffer layer; and depositing a second film layer on the first film layer.
Regarding claim 11, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 10 as discussed above.
Yamazaki in view of Jian does not explicitly teach wherein a thickness of the first film layer is between 100 Å-200 Å.  
Yamazaki in view of Jian, however, recognizes that the first and second layers 336 and 335 are formed by plasma enhanced chemical vapor deposition method and the deposition pressure and other parameters of the plasma enhanced chemical vapor deposition method can be selected according to actual needs, and are not particularly limited here (e.g., Jian, translation, [19], [44]). In other words, in Yamazaki in view of Jian, deposition pressure and parameters determining thicknesses of the first and second layers may be varied according to actual needs and thus result-effective variables for varying the device performance. 

Regarding claim 12, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 10 as discussed above.
Yamazaki in view of Jian does not explicitly teach wherein a deposition rate of the first film layer is less than 15 Å/s.  
Yamazaki in view of Jian, however, recognizes that the first and second layers 336 and 335 are formed by plasma enhanced chemical vapor deposition method and the deposition pressure and other parameters of the plasma enhanced chemical vapor deposition method can be selected according to actual needs, and are not particularly limited here (e.g., Jian, translation, [19], [44]). In other words, in Yamazaki in view of Jian, deposition pressure and parameters (e.g., deposition rate) for forming the first and second layers may be varied according to actual needs and thus result-effective variables for varying the device performance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the substrate of Yamazaki in view of Jian to have claimed thickness range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.

Regarding claim 14, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 10 as discussed above.
Yamazaki in view of Jian does not explicitly teach wherein a thickness of the second film layer is between 1200 Å-1500 Å.  
Yamazaki in view of Jian, however, recognizes that the first and second layers 336 and 335 are formed by plasma enhanced chemical vapor deposition method and the deposition pressure and other parameters of the plasma enhanced chemical vapor deposition method can be selected according to actual needs, and are not particularly limited here (e.g., Jian, translation, [19], [44]). In other words, in Yamazaki in view of Jian, deposition pressure and parameters determining thicknesses of the first and second layers may be varied according to actual needs and thus result-effective variables for varying the device performance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the substrate of Yamazaki in view of Jian to have claimed thickness range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 15, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 10 as discussed above.
Yamazaki in view of Jian does not explicitly teach wherein a deposition rate of the second film layer is greater than or equal to 15 Å/s.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to control the substrate of Yamazaki in view of Jian to have claimed thickness range through routine experimentation and optimization. MPEP 2144.05. Also, Applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical.
Regarding claim 16, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 10, wherein the second film layer includes a second silicon oxide film (e.g., Jian, translation, [43]).  
Regarding claim 17, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 10 as discussed above.
Yamazaki in view of Jian does not explicitly teach wherein a thickness of the charge carrier channel is between 200 Å-500 Å.  
Yamazaki in view of Jian, however, recognizes that the semiconductor layer 101 and/or 102 including a channel formation region have a thickness greater than or equal to 5 nm and less than or equal to 30 nm (e.g., Yamazaki, translation, [96]), which overlaps the claimed thickness range.
prima facie case of obviousness exists. MPEP § 2144.05.
Regarding claim 18, Yamazaki in view of Jian teaches the array substrate as claimed in Claim 10, wherein a material of the buffer layer includes silicon oxide (e.g., Yamazaki, 436, Fig. 1A, translation, [108]).
Yamazaki in view of Jian does not explicitly teach wherein a thickness of the buffer layer is between 2000 Å-3000 Å.  
Yamazaki in view of Jian, however, recognizes that the buffer layer 436 having a thickness is formed by a sputtering method (e.g., Yamazaki, [109]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control and optimize the substrate of Yamazaki in view of Jian to have the claimed thickness range, since it has been held that where the criticality of the claimed range is not shown and the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP § 2144.05.
Response to Arguments
Applicant’s arguments filed November 25, 2021 have been fully considered but have not been found persuasive.
For example, Applicant appears to argue that the layer 436 of Yamazaki is not disclosed or taught to be a buffer layer (e.g., Applicant’s amendment filed November 25, 2021, p. 5).

For example, Applicant appears to argue that Jian does not disclose “the first film layer covering the semiconductor layer and the buffer layer; the second film layer covering the first film layer; the grid layer being located on the second film layer; the charge carrier channel being connected with the first film layer” in claim 1 (Applicant’s amendment filed November 25, 2021, p. 6).
However, as stated above in the main body of the rejection, Jian teaches the insulation layer (e.g., 334, Fig 4, translation, [43]) including a first film layer (e.g., 336, Fig 4, translation, [43]) and a second film layer (e.g., 335, Fig 4, translation, [43]); a density of the first film layer being greater than that of the second film layer (e.g., oxygen density; translation, [43]); the charge carrier channel being connected with the first film layer (e.g., Fig. 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Yamazaki to include the insulation layer including a first film layer and a second film layer; a density of the first film layer being greater than that of the second film layer; the charge carrier channel being connected with the first film layer as suggested by Jian for the purpose of supplying oxygen from the oxygen-rich first film layer in contact with the semiconductor layer to the semiconductor layer, thereby improving the device performance for example (e.g., Jian, translation, [7]). In this case, Yamazaki in view of Jian thus teaches the first film layer covering the semiconductor layer and the buffer layer; the second film layer covering the first film layer; the grid layer being located on the second film layer. In other words, Yamazaki modified by Jian teaches the first film layer 336 (Jian), which is connected to 
It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. MPEP 707.07(f). It is also noted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145.
Also, Applicant appears to argue that Jian does not disclose “depositing a first film layer on the semiconductor layer, which covers the semiconductor layer and the buffer layer; and depositing a second film layer on the first film layer” in claim 10 (e.g., Applicant’s amendment filed November 25, 2021, p. 6).
Regarding this argument, the response with respect to claim 1 above similarly applies.
For example, Applicant appears to argue that the relation between the oxygen atom densities of Jian cannot be equal to the relation between densities (of the first and second film layers) as claimed (e.g., Applicant’s amendment filed November 25, 2021, p. 6).
However, Applicant did not specifically claim what the densities of the first and second film layers as claimed refer to. Thus, in Jian, the oxygen atom densities of 336 and 335 and the relation thereof are considered as densities of the first and second film layers and the relation thereof, respectively.

However, Applicant did not specifically claim the advantages of the present invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 3, 2022